LAY, Chief Judge,
with whom HEANEY, Senior Circuit Judge, and McMILLIAN, Circuit Judge, join, concurring and dissenting.
I adhere to our earlier finding in the panel opinion, Tyler v. Black, 811 F.2d 424 (8th Cir.1987), and reheard September 15, 1987. In that opinion we stated as follows:
We find that in the totality of the circumstances, the use of boxcar doors on either single or double cells on Level I constitutes cruel and unusual punishment and violates the eighth amendment.
811 F.2d at 434. (Emphasis added).
Our earlier opinion continued:
The words of the district court in Bono [v. Saxbe, 450 F.Supp. 934 (E.D.Ill., 1978)] are applicable here.
The most odious characteristic [in the control unit] ... was the closed-front cell, the boxcar. An inmate would spend nearly every minute of every day in his cell, cut off from any contact with the outside world — even the limited “outside world” of the incarcerated felon. The inmates’ existence was limited by the space of his cell and the approximately three feet beyond the cell bars, at which point the outer wall was erected. These walls contained but a small window in the door. Even though the inmate could *185express a preference as to whether the outer door would be open or closed, the correctional officer had the final say in the matter.
The sensory deprivations occasioned by use of the boxcars ... resulted in both mental and physical deterioration. Simultaneously, unnecessary pain and suffering was the result.
450 F.Supp. at 946-47 (footnote omitted).
While the cells in SMF are larger than the cells in Bono (eighty-eight square feet compared to fifty-two square feet, respectively), in SMF it appears that the boxcar doors are the only doors on Level I cells, and they must therefore be left closed at all times. Due to limited recreation on Level I, inmates spend at least twenty-three hours a day in these closed cells, and since case reviews can take place at up to ninety-day intervals, inmates can spend several months in Level I cells. “[T]he length of confinement cannot be ignored in deciding whether the confinement meets constitutional standards.” Hutto v. Finney, 437 U.S. 678, 686 [98 S.Ct. 2565, 2571, 57 L.Ed.2d 522] (1978). In Hutto the Supreme Court upheld the decision of the district court that a prisoner in the Arkansas penal system could not be confined in punitive isolation for more than thirty days at a time. Id. at 688 [, 98 S.Ct. at 2572]. We are not suggesting that confinement on Level I of SMF constitutes punitive isolation in its worst form and we are certainly not suggesting that conditions on Level I approach those discussed in Hutto. There are, however, limits to what a prisoner must endure, and being confined in a closed front cell in the circumstances present on Level I for what could potentially be several months constitutes cruel and unusual punishment.
******
We therefore find that in the totality of the circumstances, appellees’ use of boxcar doors on Level I of SMF violates the eighth amendment. We remand to the district court for determination of a remedy, and, in light of their good faith efforts throughout this case, we suggest that appellees be allowed to propose a plan that they feel will be best for correcting this violation. One possible solution would be the installation of standard cell bars inside of the boxcar doors. The boxcar doors could then be closed only when necessary.7
811 F.2d at 434-35. As the foregoing portions of the earlier opinion indicate, in this case, the use of boxcar doors on Level I cells violates the precepts of the eighth amendment.
Although it appears that the penitentiary has eliminated double celling, our earlier opinion concerns the use of boxcar doors on either single or double cells on Level I. If double celling has now been reinstituted since our earlier opinion, petitioner should assert these facts in any petition for reconsideration. Nonetheless, notwithstanding the abandonment of double celling, it is apparent to me that the use of the boxcar doors violates basic standards of decency and constitutes cruel and unusual punishment in the totality of circumstances at the Missouri State Penitentiary.

 As discussed, the cells in Bono were equipped with standard bars inside of the boxcar doors. It was therefore possible to leave the boxcar doors open on those cells. The district court enjoined the continued, noncon-sensual closure of the boxcar doors, Bono, 450 F.Supp. at 947, and, in a later round of the same case, held that a constitutional plan governing the closure of the boxcar doors would be one in which:
(a) the discretion of the [facility manager] to close an outer door is limited by a written rule providing under what circumstances it will be closed; (b) [the inmate is informed of] the reason for the closing of the outer door and under what conditions it shall be reopened; and (c) [there is] some form of review to assure the discretion of the [facility manager] is being properly exercised.
Bono v. Saxbe, 527 F.Supp. 1187, 1192 (S.D.Ill.1981). Should appellees choose to remedy the violation we have found by installing standard bars inside of the boxcar doors, we feel that they should follow this basic framework in establishing a policy for the closure of the outer doors. This will protect inmates on Level I from further constitutional violations in the form of arbitrary or undue lengthy closure of the boxcar doors.